[NOT FOR PUBLICATION   NOT TO BE CITED AS PRECEDENT]
United States Court of Appeals
For the First Circuit

No. 98-1203

JOSE AMILCAR CLAVEL-VASQUEZ,

Petitioner,

     v.

IMMIGRATION AND NATURALIZATION SERVICE,

Respondent.

PETITION FOR REVIEW OF 
AN ORDER OF THE BOARD OF IMMIGRATION APPEALS

  Before

Lipez, Circuit Judge,
Coffin and Campbell, Senior Circuit Judge.

Alan M. Tow with whom Linda A. Cristello was on brief for
petitioner.
Joseph F. Ciolino, Attorney, Office of Immigration Litigation,
with whom Frank W. Hunger, Assistant Attorney General, and Carl H.
McIntyre, Jr., Senior Litigation Counsel, were on brief for
respondent.

October 26, 1998

Per curiam. Petitioner Clavel-Vasquez seeks reversal of
an order of deportation issued by the Board of Immigration Appeals
(BIA).  We may reverse the BIA's determination that petitioner is
deportable only if he can demonstrate that the evidence he
presented was "so compelling that no reasonable factfinder could
fail to find" that he was eligible for asylum or withholding of
deportation.  INS v. Elias-Zacarias, 502 U.S. 478, 484 (1992); seealso id. at 481 n.1; Civil v. INS, 140 F.3d 52, 54 (lst Cir. 1998);
Ravindran v. INS, 976 F.2d 754, 758 (lst Cir. 1992).  Petitioner
has not met this burden.  The record simply does not present a
sufficiently compelling nexus between petitioner's fear of
persecution and any political opinion.  Indeed, having carefully
reviewed the record and relevant law, we find ourselves in full
agreement with the BIA's decision, which in turn relied upon the
reasons stated by the Immigration Judge.  We see no need to repeat
here their thoughtful discussions.  See Chen v. INS, 87 F.3d 5, 7-8
(lst Cir. 1996) ("[I]f a reviewing tribunal decides that the facts
and evaluative judgments prescinding from them have been adequately
confronted and correctly resolved by a trial judge or hearing
officer, then the tribunal is free simply to adopt those findings"
so long as the opinion or order reflects individualized attention
to the case.).
The petition for review is denied and dismissed.